


Exhibit 10.2
ACTUANT CORPORATION
DEFERRED COMPENSATION PLAN
(Conformed through the Fourth Amendment)
Actuant Corporation, a Wisconsin corporation, maintains the Actuant Corporation
Deferred Compensation Plan (the “Plan”) for the benefit of a select group of
management and highly compensated employees of the Company and its participating
Affiliates. The Plan is intended to provide such employees with certain deferred
compensation benefits and certain benefits that cannot be provided under the
Actuant Corporation 401(k) Plan due to the limitations on benefits under the
provisions of Section 415 or 401(a)(17) of the Code or to the extent certain
items of compensation are not considered in determining benefits under the
Actuant Corporation 401(k) Plan, or cannot be deferred into the Actuant
Corporation 401(k) Plan.
The Plan was originally established effective as of December 1, 2002. The Plan
was most recently restated effective September 1, 2004, and has been amended
from time to time thereafter.
The Plan is designed to comply with the American Jobs Creation Act of 2004, as
amended (the “Jobs Act”), and Section 409A of the Code. Accordingly, the Plan
has been amended to conform to the requirements of the Jobs Act and Section 409A
of the Code, and final Treasury regulations issued thereunder, with respect to
Non-Grandfathered Amounts under the Plan. Prior to January 1, 2008, it is
intended that the Plan be interpreted according to a good faith interpretation
of the Jobs Act and Section 409A of the Code, and consistent with published
guidance thereunder, including, without limitation, IRS Notice 2005-1 and the
proposed and final Treasury regulations under Section 409A of the Code.
Treatment of amounts deferred under the Plan pursuant to and in accordance with
any transition rules provided under all IRS published guidance and other
applicable authorities in connection with the Jobs Act or Section 409A of the
Code, including, without limitation, the adoption of the transition rules
prescribed under Q&As 20 and 21of IRS Notice 2005-1, shall be expressly
authorized hereunder and shall be administered in accordance with procedures
established by the Administrator or the Committee, as the case may be. In the
event of any inconsistency between the terms of the Plan and the Jobs Act or
Section 409A of the Code with respect to Non-Grandfathered Amounts, the terms of
the Jobs Act and Section 409A of the Code shall prevail and govern.
SECTION 1
Definitions
The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:
1.1    “Administrator” shall mean the Company, as provided in Section 8.1.
1.2    “Affiliate” shall mean a corporation, trade or business which is,
together with any Employer, a member of a controlled group of corporations or an
affiliated service group or under common control (within the meaning of Section
414(b), (c) or (m) of the Code), but only for the period during which such other
entity is so affiliated with any Employer.
1.3    “Beneficiary” shall mean the person or persons entitled to receive
benefits under the Plan upon the death of a Participant, as provided in Section
6.7.
1.4    “Board of Directors” shall mean the Board of Directors of the Company, as
constituted from time to time.

1







--------------------------------------------------------------------------------




1.5    “Change of Control” shall mean the date on which the first of the
following events occurs:
(a)
any one person or more than one person acting as a Group (within the meaning
assigned to such term in Treasury Regulation §§1.409A-3(i)(5)(v)(B) and (vi)(D))
(excluding Affiliates) acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons) all
or substantially all of the business or assets from the Company (but in no event
shall a Change of Control be deemed to have occurred where such acquired assets
have a total Gross Fair Market Value (as defined below) of less than 40% of the
total Gross Fair Market Value of all of the assets of the Company immediately
before such acquisition or acquisitions);

(b)
any one person or more than one person acting as a Group (excluding Affiliates)
acquires more than 50% of the total fair market value or total voting power of
stock of the Company, provided that if such person or persons are considered
either to own more than 50% of the total fair market value or total voting power
of the stock of the Company or to possess Effective Control (as defined below)
of the Company, the acquisition of additional stock or control, respectively, of
the Company by the same person or persons is not considered to cause a Change of
Control of the Company under this subsection (b); or

(c)
(i) any one person, or (ii) a majority of the Board of Directors is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board of Directors as constituted
before the appointment or election.

‘Effective Control’ for purposes of this Plan means that any one person or more
or more than one person acting as a Group acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) ownership of stock of the Company possessing 30% or more of the
total voting power of the stock of the Company, provided that if such person or
persons are considered either to own more than 50% of the total fair market
value or total voting power of the stock of the Company or to possess Effective
Control of the Company, the acquisition of additional stock or control,
respectively, of the Company by the same person or persons is not considered to
cause a change in the Effective Control of the Company.
The term ‘Gross Fair Market Value’ shall mean the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets. For purposes of determining
stock ownership, the attribution rules described in Section 318(a) of the Code
shall apply and stock underlying a vested option is considered owned by the
individual who holds the vested option, provided that if a vested option is
exercisable for stock that is not substantially vested (as defined by Treasury
Regulation §§83-3(b) and (j)), the stock underlying the option shall not be
treated as owned by the individual who holds the option. If payments from the
Plan are made on account of a Change of Control event described in subsection
(a) or (b), above, that occur because the Company purchases its stock held by
the Participant or because the Company or a third party purchases a stock right
held by the Company, or that are calculated by reference to the value of the
Company’s stock, such payments shall be completed not later than 5 years after
the Change of Control event. A Change of Control shall be subject to such
further rules, conditions, limitations, restrictions, or clarifications
prescribed under Section 409A of the Code, including, without limitation,
Treasury Regulation §§1.409A-3(i)(5)(v), (vi) and (vii).
1.6    “Code” shall mean the Internal Revenue Code of 1986, as amended.
Reference to a specific section of the Code shall include such section, any
valid regulation promulgated thereunder, and any comparable provision of any
future legislation amending, supplementing or superseding such section.
1.7    “Committee” shall mean the Company’s Compensation Committee, as it may be
constituted from time to time. The members of the Compensation Committee are
appointed by, and serve at the pleasure of, the Board of Directors.




--------------------------------------------------------------------------------




1.8    “Company” shall mean Actuant Corporation, a Wisconsin corporation.
1.9    “Compensation” shall mean the base salary of a Participant and any CMM
bonus paid to him or her under the Company’s CMM bonus plan for a given Plan
Year. Effective January 1, 2011, Compensation shall also include eligible (as
determined under Subsection 3.1(d) herein) Restricted Stock Units (RSUs) granted
to any Eligible Employee in accordance with the Actuant Corporation 2009 Omnibus
Incentive Plan or any other similar plan or program granting RSUs approved by
the Company for deferral into this Plan.
1.10    “Compensation Deferrals” shall mean the notional amounts credited to
Participants’ Accounts under the Plan pursuant to their deferral elections made
in accordance with Section 3.1.
1.11    “Disability” or “Disabled” shall mean the mental or physical inability
of a Participant to perform the regularly assigned duties of his or her
employment, provided that such inability (a) has continued or is expected to
continue for a period of at least 12 months and (b) is evidenced by the
certificate of a physician satisfactory to the Committee stating that such
inability exists and is likely to be permanent. The meaning of Disability or
Disabled shall be subject to such further rules, conditions, limitations,
restrictions, or clarifications as prescribed under Section 409A of the Code and
Treasury Regulations and other guidance issued thereunder.
1.12    “Eligible Compensation” for a Plan Year shall mean an Eligible
Employee’s “Eligible Compensation” as defined in the 401(k) Plan for the fiscal
year of the Company ending in the preceding Plan Year, except that (a) the
limitation under Section 401(a)(17) of the Code shall not apply, and (b) the
Eligible Employee’s elective deferrals made pursuant to any non-qualified
deferred compensation plan maintained by an Employer, including this Plan, shall
be included.
1.13    “Eligible Employee” shall mean the following:
(a)
with respect to eligibility to receive Non-Qualified Core Contributions
described in Section 3.2, an “Eligible Employee” shall be any employee whose
Eligible Compensation exceeds the limitation under Section 401(a)(17) of the
Code in any given fiscal year of the Company (as adjusted by the Internal
Revenue Service for changes in the cost of living from time to time); and

(b)
with respect to eligibility to make Compensation Deferrals in accordance with
Section 3.1, the Committee shall have discretion to determine whether an
Eligible Employee may participate in the Plan by electing to make Compensation
Deferrals. For these purposes an Eligible Employee shall include any employee
whose Compensation, as defined in Subsection 1.9, annualized as of the date of
determination, exceeds the limitation under Section 414(q)(1)(b) of the Code (as
adjusted by the Internal Revenue Service for changes in the cost of living from
time to time) that is applicable on the date of such determination. The
Committee may make such determination by individual or employment classification
prior to the beginning of each Plan Year, or, in the case of newly hired
employees, upon such employee’s date of hire. Notwithstanding the foregoing, if
an employee was an Eligible Employee in a prior Plan Year and made Compensation
Deferrals in the prior Plan Year, such Eligible Employee shall continue to be
deemed to be an Eligible Employee in the subsequent Plan Year, regardless of the
amount of Eligible Compensation earned by such employee in such subsequent Plan
Year.

1.14    “Employers” shall mean the Company and each of its Affiliates who adopts
the Plan with the consent of the Company. With respect to an individual
Participant, Employer shall mean the Company or its Affiliate that directly
employs such Participant. To the extent (and only to the extent) required under
Section 409A of the Code with respect to a Participant’s Non-Grandfathered
Amounts under the Plan, including, without




--------------------------------------------------------------------------------




limitation, for purposes of Sections 1.5, 1.26(b), 3.1, 3.2 (excluding the first
paragraph therein), 6.1(b), 6.2(c), and 9.3 the “Employer” shall mean the person
for whom the Participant performs services and with respect to whom the legally
binding right to payments under the Plan arises, and all persons with whom such
person would be considered a single employer under Section 414(b) or (c) of the
Code.
1.15    “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended. Reference to a specific section of ERISA shall include such section,
any valid regulation promulgated thereunder, and any comparable provision of any
future legislation amending, supplementing or superseding such section.
1.16    “Financial Hardship” shall mean a severe financial hardship to the
Participant, which has been properly demonstrated to and approved by the
Committee or its delegate in its sole discretion, resulting from:
(a)
an illness or accident of the Participant, Participant’s spouse, the
Participant’s Beneficiary, or the Participant’s dependent (as defined in Section
152 of the Code, without regard to Sections 152(b)(1), (b)(2), and (d)(1)(B) of
the Code);

(b)
the loss of the Participant’s property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance);
or

(c)
other similar extraordinary circumstances arising as a result of events beyond
the control of the Participant, including, without limitation, (i) the imminent
foreclosure of or eviction from the Participant’s primary residence, (ii) the
payment of funeral expenses of the Participant’s spouse, the Participant’s
Beneficiary, or the Participant’s dependent (as defined in Section 152 of the
Code, without regard to Sections 152(b)(1), (b)(2), and (d)(1)(B) of the Code);

which would, if no cessation of deferrals were made in accordance with Section
2.2, result in severe financial burden to the Participant. Also, a Financial
Hardship does not exist to the extent that the hardship may be relieved by (a)
cessation of such Participant’s deferrals of the bonus portion of his
Compensation pursuant to Section 2.2, (b) reimbursement or compensation by
insurance or otherwise, or (c) liquidation of the Participant’s other assets (to
the extent such liquidation would not itself cause severe financial hardship),
but disregarding any additional compensation that due to the Financial Hardship
is available under another nonqualified deferred compensation plan but has not
actually been paid, or that is available due to the Financial Hardship under
another plan that would provide for deferred compensation (within the meaning of
Section 409A of the Code) except due to the application of the effective date
provisions under Treasury Regulation §1.409A-(6).
1.17    “401(k) Plan” shall mean the Actuant Corporation 401(k) Plan, as amended
from time to time.
1.18    “Grandfathered Amounts” shall mean the portion of the Participant’s
Account balance under the Plan as of December 31, 2004, the right to which was
earned and vested (within the meaning of Treasury Regulation §1.409A-6(a)(2)) as
of December 31, 2004, plus the right to future contributions to the Account the
right to which was earned and vested (within the meaning of Treasury Regulation.
§1.409A-6(a)(2)) as of December 31, 2004, to the extent such contributions are
actually made, each determined by reference to the terms of the Plan in effect
as of October 3, 2004, but only to the extent such Plan terms have not been
materially modified (within the meaning of Treasury Regulation §1.409A-6(a)(4))
after October 3, 2004. Grandfathered Amounts shall include any earnings (within
the meaning of Treasury Regulation. §1.409A-1(o)) attributable thereto.
1.19    “Investment Options” shall mean the funds or other investment vehicles
designated pursuant to Section 4.1.




--------------------------------------------------------------------------------




1.20    “Non-Grandfathered Amounts” shall mean the Participant’s Account balance
under the Plan less any portion of the Participant’s Account balance under the
Plan constituting Grandfathered Amounts.
1.21    “Non-Qualified Core Contributions” shall mean the contributions made by
Employers pursuant to Section 3.2.
1.22    “Participant” shall mean an Eligible Employee who (a) has become a
Participant in the Plan pursuant to Section 2.1 and (b) has not ceased to be a
Participant pursuant to Section 2.3.
1.23    “Participant’s Account” or “Account” shall mean as to any Participant
the separate account maintained on the records of the Employers in order to
reflect his or her interest under the Plan. Such Account shall include any
amounts transferred from the Applied Power Inc. Executive Deferred Compensation
Plan.
1.24    “Plan” shall mean the Actuant Corporation Deferred Compensation Plan, as
set forth in this instrument and as hereafter amended from time to time, and, to
the extent (and only to the extent) required under Section 409A of the Code with
respect to a Participant’s Non-Grandfathered Amounts under the Plan, any other
plan with which the Plan is required to be aggregated under Section 409A of the
Code. This Plan is intended to constitute an account balance plan, as defined in
Treasury Regulation §1.409A-1(c)(2)(i)(A).
1.25    “Plan Year” shall mean each 12-month period beginning January 1 and
ending the following December 31. “Effective Date” shall mean September 1, 2004.
1.26    “Termination of Employment” shall mean (a) with respect to a
Participant’s Grandfathered Amounts, the date on which the Participant ceases to
perform services with all Employers and Affiliates, and (b) with respect to a
Participant’s Non-Grandfathered Amounts under the Plan, the date of the
Participant’s separation from service (within the meaning of Treasury Regulation
§§1.409A-1(h) and 1.409A-2(i)(2)) for any reason, including by reason of death
or Disability, with the Employer, except that in applying Sections 1563(a)(1),
(2), and (3) of the Code for purposes of determining the controlled group of
corporations under Section 414(b) of the Code, the language “at least 50
percent” is used instead of “at least 80 percent” each place it appears in
Section 1563(a)(1), (2), and (3) of the Code, and in applying Treasury
Regulation §1.414(c)-2 for purposes of determining trades or businesses (whether
or not incorporated) that are under common control for purposes of Section
414(c) of the Code, “at least 50 percent” is used instead of “at least 80
percent” each place it appears in Treasury Regulation §1.414(c)-2. For purposes
of subsection (b), above, (i) the employment relationship is treated as
continuing intact while the Participant is on military leave, sick leave, or
other bona fide leave of absence if the period of any such leave does not exceed
six months, or if longer, so long as the Participant retains the right to
reemployment with the Employer under an applicable statute or by contract, (ii)
a leave of absence constitutes a bona fide leave of absence only if there is a
reasonable expectation that the Participant will return to perform services for
the Employer, and (iii) if the period of leave exceeds six months and the
Participant does not retain a right to reemployment under an applicable law or
by contract, the employment relationship is deemed to terminate on the first
date immediately following such six-month period.
SECTION 2
Participation
2.1
Participation

Each Eligible Employee who was a Participant in the Plan immediately before the
Effective Date shall continue as a Participant on and after the Effective Date,
subject to the terms and provisions of the Plan. Each other Eligible Employee
shall become a Participant in the Plan as of the earlier of the date on which an
Eligible Employee’s initial deferral election to make Compensation Deferrals
becomes irrevocable under Section 3.1(b) or the date on which an Eligible
Employee first becomes eligible to receive Non-Qualified Core Contributions
under Section 3.2.




--------------------------------------------------------------------------------




2.2
Suspension of Bonus Deferrals Due to Hardship

The Committee, in its sole discretion, may cancel the Participant’s Compensation
Deferrals for the bonus portion of his or her Compensation due to a Financial
Hardship or a hardship distribution pursuant to Treasury Regulation
§1.401(k)-1(d)(3). However, an election to make Compensation Deferrals under
Section 3.1 shall be irrevocable as to amounts deferred as of the effective date
of any cancellation in accordance with this Section 2.2. Following any such
cancellation of the Participant’s Compensation Deferrals for the bonus portion
of his or her Compensation, any later election by such Participant to make
Compensation Deferrals will be subject to the provisions of Section 3.1(b)
governing initial deferral elections.
2.3
Termination of Participation

An Eligible Employee who has become a Participant shall remain a Participant
until his or her entire vested Account balance is distributed. However, an
Eligible Employee who has become a Participant may or may not be an active
Participant making Compensation Deferrals for a particular Plan Year, depending
upon whether he or she has elected to make Compensation Deferrals for such Plan
Year.
SECTION 3
Contributions
3.1
Compensation Deferrals

At the times and in the manner prescribed in this Section 3.1, each Eligible
Employee may elect to defer portions of his or her Compensation and to have the
amounts of such deferrals notionally credited to his or her Account under the
Plan on the records of the Employer in accordance with such rules as the
Committee may establish. The Administrator may establish rules and regulations
regarding Compensation Deferrals, including minimum and maximum deferral
requirements. An Eligible Employee’s decision to make Compensation Deferrals
under the Plan shall be entirely voluntary.
(a)
Election to Defer Compensation. Each Eligible Employee who makes an election to
make Compensation Deferrals under this Section 3.1 shall make a separate
Compensation Deferral election with respect to the salary portion and the bonus
portion of his or her Compensation.

(b)
Specific Timing and Method of Election. The Administrator, in its sole
discretion, shall determine the manner and deadlines for Participants to make
Compensation Deferral elections. Any employee designated as first becoming
eligible to participate in the Plan may become a Participant by making a
Compensation Deferral election in the time and manner determined by the
Administrator. Such election shall apply only to the Participant’s Compensation
beginning on such eligibility date. Notwithstanding any provision of the Plan to
the contrary, with respect to a Participant’s Non-Grandfathered Amounts
attributable to Compensation Deferrals, a Participant’s election to make
Compensation Deferrals for a Plan Year under this Section 3.1 shall be made by
filing the appropriate deferral election form(s) with the Administrator before
the end of whichever of the following periods applies to the Participant: (i)
within the first 30 days after the employee “first becomes eligible to
participate in the Plan” (within the meaning of Treasury Regulation
§1.409A-2(a)(7)(ii)) with respect to Compensation paid for services to be
performed after the election, or (ii) if that 30-day period has expired, no
later than the later of either (A) the December 31 preceding the year in which
the Eligible Employee will earn the Compensation (other than Performance-Based
Compensation, as defined below) to be deferred (or such earlier date as
determined by the Administrator), or (B) in the case of any Performance-Based
Compensation (as defined in Treasury





--------------------------------------------------------------------------------




Regulation §1.409A-1(e)), the date that is six months before the end of the
performance period (or such earlier date as determined by the Administrator),
provided that for purposes of this subsection (b)(ii)(B) the Eligible Employee
performed services continuously from the later of the beginning of the
performance period or the date the performance criteria are established through
the date the Eligible Employee made his or her election to defer such
Performance-Based Compensation, and provided further that in no event may an
election to defer Performance-Based Compensation be made after such Compensation
has become readily ascertainable. In the case of an Eligible Employee who
previously ceased being an Eligible Employee, the phrase ‘first becomes eligible
to participate in the Plan’ in subsection (b)(i) above shall be interpreted to
apply only where the Eligible Employee either (i) previously received payment of
his or her total Account balance under the Plan, and on or before the date of
the last payment was not eligible to continue (or elect to continue) to
participate in the Plan for periods after the last payment (other than through
an election of a different form and time of payment with respect to the amounts
paid), or (ii) regardless of whether such Eligible Employee previously received
payment of his or her total Account balance under the Plan, had not been
eligible to participate in the Plan (other than the accrual of notional
investment earnings under Section 4) at any time during the 24-month period
ending on the date the Eligible Employee again becomes eligible to participate
in the Plan. If an Eligible Employee fails to timely elect to make Compensation
Deferrals for a Plan Year pursuant to and in accordance with this Section
3.1(b), he or she may not later elect to make Compensation Deferrals for that
Plan Year. To the extent an Eligible Employee does timely elect to make
Compensation Deferrals for a Plan Year pursuant to and in accordance with this
subsection (b), such election shall be irrevocable upon the expiration of the
applicable election period prescribed under this subsection (b).
(c)
Crediting of Compensation Deferrals Other Than RSU Deferrals. The amounts
deferred pursuant to this Section 3.1 shall reduce the Participant’s
Compensation during the Plan Year and shall be credited to the Participant’s
Compensation Deferral Account as of the last day of the month in which the
amounts (but for the deferral) would have been paid to the Participant. For each
Plan Year, the exact dollar amount to be deferred from each Compensation payment
shall be determined by the Administrator under such formulae as it shall adopt
from time to time.

(d)
Special Rules for RSU Deferrals. Notwithstanding the foregoing, an Eligible
Employee as defined in Subsection 1.13 may make an election to notionally defer
into the Plan amounts attributable to RSUs (as defined in Section 1.9 above)
granted to such Participant which are eligible for deferral into this Plan, as
determined by the Company. RSUs are eligible for deferral into this Plan to the
extent that the RSUs are scheduled to become vested no earlier than twelve
months (and no later than the maximum number of months determined in the sole
discretion of the Administrator) following the date such deferral election is
effective. The Administrator, in its sole discretion, shall determine the manner
and deadlines for Participants to make RSU Deferral elections, provided that any
such election shall comply with the requirements of Section 409A of the Code and
the regulations thereunder. To the extent an Eligible Employee timely elects to
make RSU Deferrals for a Plan Year pursuant to and in accordance with this
subsection (d), such election shall be irrevocable upon the expiration of the
applicable election period determined by the Administrator. Because deferrals of
RSUs are deemed under Section 409A of the Code to constitute subsequent changes
in the timing of payment of such RSUs, (i) such RSU Deferral Election shall not
take effect until at least 12 months after the date on which the election is
effective; and (ii) in the case of an election related to a payment not on
account of Disability, death, or Financial Hardship, the payment with respect to
which the election is made must be deferred for a period of not less than five
years from the date such payment would otherwise have been paid (i.e., the
vesting date).





--------------------------------------------------------------------------------




RSUs shall be invested only in the Company Stock Fund Option described in
Subsection 4.1(b). The amounts deferred pursuant to this Subsection (d) shall be
credited to the Participant’s RSU Deferral Account as of the date upon which the
underlying RSUs would have vested. In the event that the Participant experiences
a Termination of Employment, death or Disability during the period which begins
on the date the Participant’s RSU Deferral election becomes effective and ends
on the day before the date the Participant’s underlying RSUs would become
vested, or in the event that the vesting of the RSUs is accelerated during such
period (for example, as a result of a change of control or other applicable
event), such RSU Deferral Election shall become null and void, and disposition
of the attributable RSUs shall be made as if such RSU Deferral Election had
never been made.
3.2
Non-Qualified Core Contributions

Employers shall make a Non-Qualified Core Contribution to the Plan for a Plan
Year for each Eligible Employee designated by the Committee under Section 1.13
as being eligible to receive Non-Qualified Core Contributions, provided that
such employee is employed by an Employer on the last day of the Plan Year or
incurred a termination of employment with all Employers and Affiliates prior to
the last day of such Plan Year by reason of Normal Retirement (as defined in the
401(k) Plan), death, or Disability. The Employer’s Non-Qualified Core
Contribution for the Plan Year with respect to an Eligible Employee will equal
the difference between the Actuant Corporation Core Contribution allocable for
the Plan Year for the Eligible Employee as described in Section 3.01 of the
401(k) Plan calculated based on such Eligible Employee’s Eligible Compensation
under this Plan and without regard to any benefit limitations imposed on such
Eligible Employee’s annual additions pursuant to Section 415 of the Code, minus
the Actuant Corporation Core Contribution allocable for such Eligible Employee
under the 401(k) Plan for the Plan Year. The Plan shall hold a Participant’s
Non-Qualified Core Contributions in his or her Non-Qualified Core Contribution
Account. Participants shall not be eligible to elect the timing or form of
payment of their Non-Qualified Core Contributions. Non-Qualified Core
Contributions shall be paid in a lump sum within ninety days of Termination of
Employment.
SECTION 4
Notional Investment of Contributions
4.1
Investment Options

The Administrator has designated two Investment Options, the Deemed Interest
Crediting Option and the Company Stock Fund Option, for the notional investment
of Participants’ Accounts. The Investment Options are for recordkeeping purposes
only and do not allow Participants to direct any Employer assets (or, if
applicable, the assets of any trust related to the Plan). Each Participant’s
Account shall be adjusted pursuant to the Participant’s notional investment
elections made in accordance with this Section 4.
(a)
Deemed Interest Crediting Option. Compensation Deferrals (other than RSU
Deferrals) invested in the Deemed Interest Crediting Option shall be credited
with deemed interest as of the end of each month. A Participant’s monthly
interest credit with respect to the portion of the Participant’s Account that is
attributable to the Participant’s service with the Employers during a particular
Plan Year and that is invested in the Deemed Interest Crediting Option shall be
equal to: (a) such portion of the Participant’s Account as of the first day of
the month, less any distributions of such portion of the Participant’s Account
during the month pursuant to Section 6, multiplied by (b) a rate equal to
one-twelfth of the applicable “Deemed Interest Rate.” The “Deemed Interest Rate”
shall be a rate of interest determined annually by the Committee prior to the
beginning of each Plan Year. The Deemed Interest Rate shall be announced to
Participants prior to the deadline for election of Compensation Deferrals for
that Plan Year. The Deemed Interest Rate for a





--------------------------------------------------------------------------------




Plan Year shall apply to all Compensation Deferrals attributable to service with
the Employers during the applicable Plan Year for as long as those deferrals and
contributions are maintained under the Plan; provided, however, that if the
Participant elects a short-term payout for a Plan Year’s Compensation Deferrals
pursuant to and in accordance with Section 6.3, and thereafter elects to defer
payment pursuant to and in accordance with Section 6.4, the Deemed Interest Rate
on such Compensation Deferrals for Plan Years (or partial Plan Years) commencing
after the effective date of the subsequent deferral election shall be the Deemed
Interest Rate in effect for the year in which the Participant’s subsequent
deferral election is properly made.
(b)
Company Stock Fund Option. Compensation Deferrals and Non-Qualified Core
Contributions made to each Participant’s Account and invested in the Company
Stock Fund Option shall be deemed to be invested in Class A Common Shares of
Actuant Corporation commencing as of the “Share Purchase Date” next following
the date such deferrals or contributions are contributed to the Plan. “Share
Purchase Date” shall mean the “Trading Day” or days designated by the Committee
following the end of each calendar month. “Trading Day” shall mean a day on
which the New York Stock Exchange is open for trading. Notwithstanding the
foregoing, RSU Deferrals made to each Participant’s Account shall be deemed to
be invested in Class A Common Shares of Actuant Corporation commencing as of the
date such RSUs would otherwise have vested but for the contribution of such RSU
Deferrals into the Plan. An amount equal to the number of Class A Common Shares
of Actuant Corporation a Participant is deemed to own under the Company Stock
Fund Option multiplied by the dividend (if any) paid on such Class A Common
Shares on each dividend payment date shall be credited to the Participant’s
Account as soon as practicable following the dividend payment date and shall be
deemed to be invested in additional Class A Common Shares of Actuant Corporation
as though such dividends were a Compensation Deferral or a Non-Qualified Core
Contribution the Participant elected to invest in the Company Stock Fund Option.
The Company may, but is not required to, set aside Class A Common Shares in
anticipation of its obligation to pay certain benefits under the Plan in the
form of Class A Common Shares.

4.2
Investment Option Elections

A Participant may elect one or both of the Investment Options (allocated in
specified whole percentages) for the notional investment of his or her
Compensation Deferrals (other than RSU Deferrals) in accordance with the rules
established from time to time by the Committee. Amounts attributable to RSUs
deferred into this Plan and Non-Qualified Core Contributions made to this Plan
shall be invested only in the Company Stock Fund Option described in Subsection
4.1(b). A Participant may change his or her investment election with respect to
future Compensation Deferrals in accordance with the rules of the Committee. A
Participant’s investment election shall remain in effect until later changed in
accordance with the rules of the Committee. If a Participant does not make an
investment election, all Compensation Deferrals by the Participant (other than
RSU Deferrals) made to the Plan in the Plan Year in which no investment election
by the Participant is applicable will be deemed to be invested in the Deemed
Interest Crediting Option.
4.3
One-Time Election to Change Investment Option

Each Eligible Employee who was a Participant in the Plan immediately before
September 1, 2004 was given a one-time irrevocable election, during the time
period designated by the Committee and announced to Participants, to transfer
all or a specified whole percentage of his or her notional interest in the
Deemed Interest Crediting Option as of August 31, 2004, plus any Compensation
Deferrals and Non-Qualified Core Contributions made to the Plan on his or her
behalf on or after September 1, 2004 but attributable to his or her service with
an Employer prior to September 1, 2004, to the Company Stock Fund Option in
accordance with rules established by the Committee for such purpose.




--------------------------------------------------------------------------------




SECTION 5
Accounting
5.1
Participants’ Accounts

For each Plan Year, at the direction of the Administrator, there shall be
established and maintained on the records of the Employer, the following
accounts for each Participant (to the extent applicable):
(a)
A “Compensation Deferral Account” to reflect the Compensation Deferrals (other
than RSU Deferrals) made by the Participant during such Plan Year and the
notional income, dividends, appreciation, and depreciation attributable thereto.

(b)
A “Non-Qualified Core Contribution Account” to reflect the Non-Qualified Core
Contributions credited on behalf of the Participant and the notional income,
dividends, appreciation, and depreciation attributable thereto.

(c)
An “RSU Deferral Account” to reflect RSU Deferrals made by the Participant
effective for such Plan Year and the notional income, dividends, appreciation,
and depreciation attributable thereto.

Except as expressly modified, all accounts maintained for a Participant are
referred to collectively as the Participant’s “Account.”
5.2
Participants Remain Unsecured Creditors

All amounts credited to a Participant’s Account under the Plan shall continue
for all purposes to be a part of the general assets of the Employer. Each
Participant’s interest in the Plan shall make him or her only a general,
unsecured creditor of the Employer. In the event that an Employer (other than
the Company) becomes insolvent and therefore unable to make a payment or
payments owed by it under the Plan, the Company shall make such payments;
provided, however, that nothing in this sentence shall make any Participant
anything other than a general, unsecured creditor of the Company.
5.3
Accounting Methods

The accounting methods or formulae to be used under the Plan for the purpose of
maintaining the Participants’ Accounts, including the calculation and crediting
of notional income, dividends, appreciation, and depreciation, shall be
determined by the Administrator, in its sole discretion. The accounting methods
or formulae selected by the Administrator may be revised from time to time. No
Participant or Beneficiary shall have any right to examine books, records, or
account of the Employers in connection with amounts payable under the Plan.
5.4
Reports

Each Participant shall have access at any time to statements of his or her
Account, reflecting the status of his or her interest in the Plan.




--------------------------------------------------------------------------------






SECTION 6
Distributions
6.1
General Timing of Distributions

(a)
In General. Except as otherwise provided in this Section 6, payment of a
Participant’s Account shall commence within ninety days of the Participant’s
Termination of Employment, provided that with respect to a Participant’s
Non-Grandfathered Amounts, the Participant shall under no circumstances be
permitted, directly or indirectly, to designate the taxable year of payment
(other than an election that complies with the subsequent deferral election
rules under Section 6.2(c) and the payment of RSU Deferrals described in Section
3.1(d)). Notwithstanding the foregoing, payments in any Plan Year shall only be
made to the extent the Administrator reasonably anticipates that such payments
are deductible for such Plan Year under Section 162(m) of the Code as of the
date specified in Section 6.1. If, pursuant to the foregoing sentence, any
amounts are not paid when originally scheduled, such amounts shall be paid in
the first taxable year which the Administrator reasonably anticipates (or should
reasonably anticipate) that such payments would be deductible under Section
162(m) of the Code. (During any such delay in payment, unpaid amounts shall
continue to be credited with notional income, dividends, appreciation, and
depreciation.) Notwithstanding the foregoing, distribution of a Participant’s
Account shall be made without regard to the deductibility of the payments under
Section 162(m) of the Code if the time for distribution is accelerated pursuant
to Section 6.5 (Change of Control) or Section 6.6 (Death or Disability).

(b)
Special Timing Rule for Specified Employees. Notwithstanding any provision in
the Plan to the contrary, with respect to a Participant’s Non-Grandfathered
Amounts, payment as a result of a Participant’s Termination of Employment to any
Participant who is a Specified Employee (as of his or her Termination of
Employment) shall not be made or commence before the date that is not less than
six months after such Participant’s Termination of Employment (or, if earlier,
such Participant’s date of death). For this purpose, a ‘Specified Employee’
shall have the meaning assigned to such term in Treasury Regulation §1.409A-1(i)
at any time during the 12-month period, as determined by the Administrator
ending with the annual date upon which key employees are identified by the
Administrator (the ‘Specified Employee Identification Date). If a Participant is
a Specified Employee as of the Specified Employee Identification Date, such
Participant shall be treated as a Specified Employee for the entire 12-month
period beginning on the effective date, as determined by the Administrator
ending with the annual date following the Specified Employee Identification Date
(but no later than the first day of the fourth month following the Specified
Employee Identification Date) (the ‘Specified Employee Effective Date’). In lieu
of applying the foregoing definition of a Specified Employee, the Administrator
may apply the alternative method described in Treasury Regulation
§1.409A-1(i)(5) in good faith with respect to any payment under the Plan as
belonging to the group of identified Specified Employees, to a maximum of 200
such Specified Employees, regardless of whether such employee is subsequently
determined by the Employer, any governmental agency, or a court not to be a
Specified Employee, as defined above by reference to Section 416 of the Code. In
the event amounts under the Plan are payable to a Specified Employee in
installments, the first annual installment shall be delayed not less than six
months after such Participant’s Termination of Employment, with all other annual
installment payments payable as originally scheduled. During any delay in
payment under this subsection (b), unpaid





--------------------------------------------------------------------------------




amounts shall continue to be credited with notional income, dividends,
appreciation, and depreciation. To the extent not otherwise designated by the
Employer in a separate document forming a part of the Plan applicable to all its
nonqualified deferred compensation plans, the Specified Employee Identification
Date for determining the Employer’s Specified Employees is each December 31 and
the Specified Employee Effective Date is each subsequent April 1 following the
applicable Specified Employee Identification Date. To the extent not otherwise
designated by the Employer in a separate document forming a part of the Plan,
the definition of compensation used to determine Specified Employee status shall
be determined under Treasury Regulation §1.415(c)-2(a).
6.2
Form of Payment

(a)
Form of Payment for Notional Investments in Deemed Interest Crediting Option.
This subsection (a) applies to the portion of a Participant’s Account that is
invested in the Deemed Interest Crediting Option only. Payment (or installment
payments) of a Participant’s notional investment in the Deemed Interest
Crediting Option shall be made in cash. Each Participant shall indicate on his
or her benefit election form the form of payment (i.e., installments or lump
sum) for the Compensation Deferrals other than RSU Deferrals (and the notional
income attributable thereto) to be made for the specific Plan Year covered by
such benefit election form and invested in the Deemed Interest Crediting Option.
Subject to any acceleration of payments required under this Section 6, a
Participant may elect to receive such payment in one of the following forms of
payment upon such Participant’s Termination of Employment commencing as of the
date specified in Section 6.1 (i) a lump sum payment, (ii) five annual
installment payments, or (iii) ten annual installment payments; provided,
however, that a Participant who elects to receive annual installments for five
or ten years shall instead receive payment in a lump sum equal to the balance
then credited to his or her Account pursuant to and in accordance with the
applicable provisions of this Section 6 if: (A) such Participant’s Termination
of Employment occurs due to his or her death or Disability, or (B) distribution
to such Participant is accelerated due to a Change of Control. Except as
permitted under Section 6.2(c) or as otherwise permitted under Section 409A of
the Code, a Participant’s election as to the form of payment shall be
irrevocable as of the date coinciding with the date on which the initial
deferral election becomes irrevocable under Section 3.1(b) or 3.2, as the case
may be, and shall apply to all amounts credited to the Participant’s Account
that are (iii) attributable to service with the Employers during the Plan Year
with respect to which the election relates and (iv) invested in the Deemed
Interest Crediting Option. If the Participant elected to receive five or ten
annual installment payments, subject to any acceleration of payments required
under this Section 6, his or her first installment shall be equal to 1/5th or
1/10th (respectively) of the balance then credited to his or her Account that is
(v) attributable to service with the Employers during the Plan Year with respect
to which the election relates and (vi) invested in the Deemed Interest Crediting
Option. Each subsequent annual installment shall be paid to the Participant in
each of the Participant’s subsequent taxable years commencing with such
Participant’s second taxable year following the taxable year in which his or her
Termination of Employment occurred and ending in the Participant’s taxable year
in which the final annual installment is due. The amount of each subsequent
installment shall be equal to the balance then credited to the Participant’s
Account that is (vii) attributable to service with the Employers during the Plan
Year with respect to which the election relates and (viii) invested in the
Deemed Interest Crediting Option, divided by the number of annual installments
remaining to be made. While a Participant’s Account is in installment payout
status, the unpaid balance credited to the Participant’s Account shall continue
to be credited with notional income.





--------------------------------------------------------------------------------




(b)
Form of Payment for Notional Investments in Company Stock Fund Option. Subject
to any acceleration of payments required under this Section 6, payment of a
Participant’s notional investment in the Company Stock Fund Option upon such
Participant’s Termination of Employment shall commence as of the date specified
in Section 6.1 and, except as provided below, shall be paid in the form of a
lump sum in whole Class A Common Shares of Actuant Corporation plus cash in an
amount equal to the value of any fractional interest in a Class A Common Share
of Actuant Corporation. Notwithstanding the foregoing, with respect to
Compensation Deferrals invested in the Company Stock Fund Option other than RSU
Deferrals, each Participant may indicate on his or her benefit election form the
form of payment (i.e., installments or lump sum) for the Compensation Deferrals
invested in the Company Stock Fund (and the notional income attributable
thereto), to be made for the specific Plan Year covered by such benefit election
form. Subject to any acceleration of payments required under this Section 6, a
Participant may elect to receive such payment in one of the forms of payment
(i.e., installments or lump sum) described in subsection (a), above, but subject
to the acceleration of payment and subsequent deferral of payment provisions
therein, upon such Participant’s Termination of Employment commencing as of the
date specified in Section 6.1. Except as permitted under Section 6.2(c) or as
otherwise permitted under Section 409A of the Code, a Participant’s election as
to the form of payment shall be irrevocable as of the date coinciding with the
date on which the initial deferral election becomes irrevocable under Section
3.1(b) or 3.2, as the case may be, and shall apply to all amounts credited to
the Participant’s Account that are (i) attributable to service with the
Employers during the Plan Year with respect to which the election relates, and
(ii) attributable to Compensation Deferrals invested in the Company Stock Fund
Option. The amount of annual installment payments from the Company Stock Fund
Option shall be determined in a manner substantially similar to the methodology
applied to determine annual installment payments from the Deemed Interest
Crediting Option, as described in subsection (a), above, except that payment of
any annual installment shall be made in the form of whole Class A Common Shares
of Actuant Corporation plus cash in an amount equal to the value of any
fractional interest in a Class A Common Share of Actuant Corporation.
Notwithstanding the foregoing, RSU Deferrals, which are always notionally
invested in the Company Stock Fund, shall be paid only in the form of a lump
sum. Non-Qualified Core Contributions, which are always notionally invested in
the Company Stock Fund, shall be paid only in a lump sum within 90 days of the
Participant’s Termination of Employment.

(c)
Subsequent Change in Form or Timing of Payment. Except to the extent otherwise
permitted under Section 409A of the Code, notwithstanding any provision of the
Plan to the contrary, including without limitation Section 6.4, with respect to
a Participant’s Non-Grandfathered Amounts, a Participant or the Employer, as the
case may be, shall not be permitted to change or revoke the form or timing of
payment with respect to the Participant’s Compensation Deferrals (including RSU
Deferrals) and/or Non-Qualified Core Contributions on or after the date on which
such election would otherwise be irrevocable under Section 3.1(b), 3.1(d) or
3.2, as the case may be. Notwithstanding the foregoing, a Participant or the
Employer shall be permitted to change or revoke, in the case of Compensation
Deferrals other than RSU deferrals, the form (i.e., lump sum or installments) or
timing of payment of such deferrals, or, in the case of RSU Deferrals, to change
the timing of payment of the Participant’s RSU Deferrals, provided that all of
the following requirements are satisfied with respect to such Participant’s or
the Employer’s subsequent election to change the form or timing of payment, but
only to the extent such subsequent election to change the form or timing of
payment is so authorized under rules established by the Administrator and
approved by the Committee: (i) such election shall not take effect until at
least 12 months after the date on which the election is made; (ii) in the case
of an election related to a payment not on account of Disability, death, or





--------------------------------------------------------------------------------




Financial Hardship, the payment with respect to which the election is made must
be deferred for a period of not less than five years from the date such payment
would otherwise have been paid (or in the case of an installment payments
treated as a single payment within the meaning of Treasury Regulation
§1.409A-2(b)(2), five years from the date the first amount was scheduled to be
paid); and (iii) in the case of an election related to a payment at a specified
time or pursuant to a fixed schedule, such as a short-term payout election under
Section 6.3, the election be made not less than 12 months before the date the
payment is scheduled to be paid (or in the case of installment payments treated
as a single payment within the meaning of Treasury Regulation §1.409A-2(b)(2),
12 months before the date the first amount was scheduled to be paid).
6.3
Short-Term Payout

A Participant may elect, on his or her Compensation Deferral election for any
Plan Year, to receive a short-term payout of the Participant’s Compensation
Deferrals other than RSU Deferrals (and the notional income, dividends,
appreciation, and depreciation attributable thereto) for that Plan Year. The
short-term payout shall be a lump sum payment in cash (for notional investments
in the Deemed Interest Crediting Option) or in whole Class A Common Shares of
Actuant Corporation plus cash in an amount equal to the value of any fractional
interest in a Class A Common Share of Actuant Corporation (for notional
investments in the Company Stock Fund Option), as applicable. Subject to the
other terms and conditions of this Plan, the short-term payout of Compensation
Deferrals other than RSU Deferrals shall be paid within 90 days of the earlier
of (a) the date selected by the Participant (which must be at least three years
after the date on which the Participant’s initial Compensation Deferral election
for a Plan Year becomes irrevocable under Section 3.1(b)), or (b) the
Participant’s Termination of Employment.
6.4
Subsequent Deferral Elections for Short-Term Payouts

With respect to grandfathered amounts, a participant may defer payment of all or
any portion of a short-term payout or an amount payable pursuant to a prior
deferral election for a one-year period (or such longer period as is approved by
the Committee); by filing a deferral election with the Committee at least six
(6) months prior to the date any short-term payout becomes payable, provided
that any such deferral election shall be effective only with the consent of the
Committee. As it is in the Company’s interest to defer payments of Compensation,
the Committee shall be deemed to consent to a deferral election unless the
Committee notifies the Participant in writing, within thirty business days after
receipt of the deferral election, that consent is not given. Notwithstanding the
foregoing, with respect to a Participant’s Non-Grandfathered Amounts
attributable to the portion of his or her Compensation Deferrals other than RSU
Deferrals that are subject to a short-term payout deferral election pursuant to
and in accordance with Section 6.3, or with respect to a Participant’s RSU
Deferrals, a Participant shall not be permitted to revoke the timing of payments
with respect to Non-Grandfathered Amounts on or after the date on which the
initial short-term deferral or RSU payment election for a Plan Year would
otherwise be irrevocable under Sections 3.1(b) or 3.1(d), nor permitted to
change the timing of such payments unless all of the following requirements are
satisfied with respect to such Participant’s subsequent election to change the
timing of payment, but only to the extent such subsequent election is so
authorized under rules established by the Administrator and approved by the
Committee: (i) such election shall not take effect until at least 12 months
after the date on which the election is made; (ii) in the case of an election
related to a payment not on account of Disability, death, or Financial Hardship,
the payment with respect to which the election is made must be deferred for a
period of not less than five years from the date such payment would otherwise
have been paid; and (iii) the election be made not less than 12 months before
the date the payment is scheduled to be paid.
6.5
Change of Control

If there is a Change of Control, the balance then credited to a Participant’s
Account shall be distributed to him or her in a lump sum within 90 days after
the date of the Change of Control.
6.6
Special Rule for Death or Disability





--------------------------------------------------------------------------------




If a Participant dies or becomes Disabled, the balance then credited to his or
her Account shall be distributed to the Participant (or his or her Beneficiary)
in a lump sum within 90 days after the date of death or Disability.
6.7
Beneficiary Designations

Each Participant may, pursuant to such procedures as the Administrator may
specify, designate one or more Beneficiaries. A Participant may designate
different Beneficiaries (or may revoke a prior Beneficiary designation) at any
time by delivering a new designation (or revocation of a prior designation) in
like manner. Any designation or revocation shall be effective only if it is
received by the Administrator. However, when so received, the designation or
revocation shall be effective as of the date the notice is executed (whether or
not the Participant still is living), but without prejudice to the Administrator
on account of any payment made before the change is recorded. The last effective
designation received by the Administrator shall supersede all prior
designations. If a Participant dies without having effectively designated a
Beneficiary, or if no Beneficiary survives the Participant, the Participant’s
Account shall be payable to his or her surviving spouse, or, if the Participant
is not survived by his or her spouse, the Account shall be paid to his or her
estate.
6.8
Financial Hardship

In the event that a Participant incurs a Financial Hardship, the Committee or
its delegate, in its sole discretion and notwithstanding any contrary provision
of the Plan, may determine that all or part of the Participant’s Compensation
Deferral Account shall be paid to him or her within 90 days of such Participant
incurring such Financial Hardship; provided, however, that the amount paid to
the Participant pursuant to this Section 6.8 shall be limited to the amount
reasonably necessary to alleviate the Participant’s Financial Hardship (which
may include amounts necessary to pay any Federal, state, local, or foreign
income taxes or penalties reasonably anticipated to result from the
distribution).
6.9
Payments to Incompetents

If any individual to whom a benefit is payable under the Plan is a minor or
legally incompetent, the Committee shall determine whether payment shall be made
directly to the individual, any person acting as his or her custodian or legal
guardian under the Uniform Transfers to Minors Act, his or her legal
representative or a near relative, or directly for his or her support,
maintenance or education.
6.10
Undistributable Accounts

Each Participant and (in the event of death) his or her Beneficiary shall keep
the Administrator advised of his or her current address. If the Administrator is
unable to locate a Participant to whom a Participant’s Account is payable under
this Section 6, the Participant’s Account shall be held in suspense pending
location of the Participant, without any prejudice to the Committee, the
Administrator, or the Company (and each of their respective authorized
delegates), as the case may be, including, without limitation, for any
additional tax liability resulting from such delay in payment, provided that
such unpaid amounts shall continue to be credited with notional income,
dividends, appreciation, and depreciation. If the Administrator is unable to
locate a Beneficiary to whom a Participant’s Account is payable under this
Section 6 within six (6) months (or, with respect to a Participant’s
Non-Grandfathered Amounts, such other period during which payment must commence
under this Section 6 or, if later, such other period permitted under Section
409A of the Code) of the Participant’s death, the Participant’s Account shall be
paid to the Participant’s estate.
6.11
Committee Discretion

Within the specific time periods described in this Section 6, the Committee
shall have sole discretion to determine the specific timing of the payment of
any Account balance under the Plan. In addition and notwithstanding any contrary
provision of the Plan, the Committee, in its sole discretion, may cause the
balance credited to a Participant’s Account to be paid to him or her in a lump
sum at any time following the Participant’s




--------------------------------------------------------------------------------




termination of employment with all Employers and Affiliates. Notwithstanding the
foregoing, the Committee shall retain and exercise such discretion reserved
hereunder only to the extent such retention and exercise of discretion does not
violate the requirements of Section 409A of the Code with respect to a
Participant’s Non-Grandfathered Amounts.
6.12
Withholding; Reporting

To the extent required by law in effect at the time any distribution is made
from the Plan, the Employers shall withhold any taxes and such other amounts
required to be withheld. Further, to the extent required by law, the Employer
shall report amounts deferred and/or amounts taxable under the Plan to the
appropriate governmental authorities, including, without limitation, to the
United States Internal Revenue Service.
SECTION 7
Participant’s Interest in Account
Subject to Sections 5.2 (relating to creditor status) and 9.2 (relating to
amendment and/or termination of the Plan), a Participant’s interest in the
balance credited to his or her Account at all times shall be 100% vested and
nonforfeitable.
SECTION 8
Administration of the Plan
8.1
Plan Administrator

The Company is hereby designated as the administrator of the Plan (within the
meaning of Section 3(16)(A) of ERISA).
8.2
Committee

The Committee shall have the authority to control and manage the operation and
administration of the Plan. Any member of the Committee may resign at any time
by notice in writing mailed or delivered to the Secretary of the Company.
8.3
Actions by Committee

Each decision of a majority of the members of the Committee then in office shall
constitute the final and binding act of the Committee. The Committee may act
with or without a meeting being called or held and shall keep minutes of all
meetings held and a record of all actions taken by written consent.
8.4
Powers of Committee

The Committee shall have all powers and discretion necessary or appropriate to
supervise the administration of the Plan and to control its operation in
accordance with its terms, including, but not by way of limitation, the
following powers:
(a)
To interpret and determine the meaning and validity of the provisions of the
Plan and to determine any question arising under, or in connection with, the
administration, operation or validity of the Plan or any amendment thereto;

(b)
To determine any and all considerations affecting the eligibility of any
employee to become a Participant or remain a Participant in the Plan;





--------------------------------------------------------------------------------




(c)
To cause one or more separate Accounts to be maintained for each Participant;

(d)
To cause Compensation Deferrals, Non-Qualified Core Contributions, and notional
income, dividends, appreciation, and depreciation to be credited to
Participants’ Accounts;

(e)
To establish and revise an accounting method or formula for the Plan, as
provided in Section 5.3;

(f)
To determine the manner and form in which any distribution is to be made under
the Plan;

(g)
To determine the status and rights of Participants and their spouses,
Beneficiaries or estates;

(h)
To employ such counsel, agents and advisers, and to obtain such legal, clerical
and other services, as it may deem necessary or appropriate in carrying out the
provisions of the Plan;

(i)
To establish, from time to time, rules for the performance of its powers and
duties and for the administration of the Plan;

(j)
To arrange for annual distribution to each Participant of a statement of
benefits accrued under the Plan;

(k)
To establish a claims and appeal procedure satisfying the minimum standards of
Section 503 of ERISA pursuant to which individuals or estates may claim Plan
benefits and appeal denials of such claims;

(l)
To delegate to any one or more of its members or to any other person, severally
or jointly, the authority to perform for and on behalf of the Committee one or
more of the functions of the Committee under the Plan; and

(m)
To decide all issues and questions regarding Account balances, and the time,
form, manner, and amount of distributions to Participants.

8.5
Decisions of Committee

Benefits under the Plan will be paid to a person only if the Committee or its
delegate decides in its discretion that the person is entitled to such benefits.
All actions, interpretations, and decisions of the Committee or its delegate
shall be conclusive and binding on all persons, and shall be given the maximum
possible deference allowed by law. No action at law or in equity shall be
brought to recover benefits under this Plan until the appeal rights herein
provided have been exercised and the Plan benefits requested in such appeal have
been denied in whole or in part. After exhaustion of the Plan’s claim
procedures, any further legal action taken against the Plan or its fiduciaries
by the Participant or other claimant must be filed in a court of law no later
than 120 days after the Committee’s final decision regarding the claim.
8.6
Administrative Expenses

Expenses incurred in the administration of the Plan by the Committee or
otherwise, including legal fees and expenses, shall be paid by the Employers in
such proportions and allocations as the Committee determines.
8.7
Eligibility to Participate





--------------------------------------------------------------------------------




No member of the Committee who is also an employee of an Employer shall be
excluded from participating in the Plan if otherwise eligible, but he or she
shall not be entitled, as a member of the Committee, to act or pass upon any
matters pertaining specifically to his or her own Account under the Plan.
8.8
Indemnification

Each of the Employers shall, and hereby does, indemnify and hold harmless the
members of the Committee, from and against any and all losses, claims, damages
or liabilities (including attorneys’ fees and amounts paid, with the approval of
the Board of Directors, in settlement of any claim) arising out of or resulting
from the implementation of a duty, act or decision with respect to the Plan, so
long as such duty, act or decision does not involve gross negligence or willful
misconduct on the part of any such individual.
SECTION 9
Modification or Termination of Plan
9.1
Employers’ Obligations Limited

The Employers intend to continue the Plan indefinitely, and to maintain each
Participant’s Account until it is scheduled to be paid to him or her in
accordance with the provisions of the Plan. However, the Plan is voluntary on
the part of the Employers, and the Employers do not guarantee to continue the
Plan. The Company at any time may, by amendment of the Plan, suspend
Compensation Deferrals or Non-Qualified Core Contributions or may discontinue
Compensation Deferrals or Non-Qualified Core Contributions, with or without
cause.
9.2
Right to Amend or Terminate

The Board of Directors reserves the right to alter, amend or terminate the Plan,
or any part thereof, in such manner as it may determine, at any time and for any
reason. The Company, in its sole discretion, may seek a private letter ruling
from the Internal Revenue Service regarding the tax consequences of the Plan. If
such a ruling is sought, the Committee shall have the right to adopt such
amendments to the Plan, including retroactive amendments, as the Internal
Revenue Service may require as a condition to the issuance of such ruling.
9.3
Effect of Termination

If the Plan is terminated pursuant to this Section 9, the balances credited to
the Accounts of the affected Participants shall be distributed to them at the
time and in the manner set forth in Section 6; provided, however, that the
Committee, in its sole discretion, may authorize accelerated distribution of
Participants’ Accounts as of any earlier date; provided that with respect to
Non-Grandfathered Amounts, such discretion reserved to the Committee to
accelerate the form and timing of the distribution of Participants’ Accounts
shall be exercised only to the extent the termination of the Plan arises
pursuant to and in accordance with one of the following provisions:
(a)
Corporate Dissolution or Bankruptcy. The Plan is terminated and liquidated by
the Employer within 12 months of a corporate dissolution taxed under Section 331
of the Code, or with the approval of a bankruptcy court pursuant to Section
503(b)(1)(A) of the Bankruptcy Code, provided such amounts are included in the
Participants’ gross incomes in the latest of the following years (of, if
earlier, the taxable year in which such amounts are actually or constructively
received) (i) the calendar year in which the Plan is terminated and liquidated,
(ii) the first calendar year in which amounts are no longer subject to a
substantial risk of forfeiture, or (iii) the first calendar year in which the
payment is administratively practicable.

(b)
Change of Control Event. The Employer takes irrevocable action to terminate and
liquidate the Plan within the 30 days before or 12 months after the occurrence
of a





--------------------------------------------------------------------------------




Change of Control, provided that all other plans sponsored by the Employer after
the Change of Control with which the Plan is required to be aggregated under
Section 409A of the Code are terminated and liquidated with respect to each
Participant that experienced the Change of Control, so that all such
Participants are required to receive a distribution of the amounts deferred
under the Plan and such aggregated plans within 12 months of the date the
Employer took such irrevocable action to terminate and liquidate all such
aggregated plans.
(c)
Termination of All Similar Arrangements. The Plan is terminated and liquidated
by the Employer, provided (i) the termination and liquidation does not occur
proximate to a downturn in the financial health of the Employer; (ii) the
Employer terminates and liquidates all other plans required to be aggregated
under Section 409A if the same Employer had deferrals of compensation under all
such aggregated plans, (iii) no payments are made on account of the terminations
(other than payments that would have been payable in the absence of the plan
terminations) within 12 months of the date the Employer takes irrevocable action
to terminate and liquidate all such aggregated plans, (iv) all payments are made
within 24 months of the of the date the Employer takes irrevocable action to
terminate and liquidate all such aggregated plans, and (vi) within three years
following the date the Employer takes irrevocable action to terminate and
liquidate all such aggregated plans, the Employer does not establish any new
nonqualified deferred compensation plans that would otherwise have been
aggregated with the Plan under Section 409A of the Code if the same Participant
participated in both plans.

(d)
Other. The Plan is terminated and liquidated pursuant to and in accordance such
other events and conditions prescribed under Section 409A of the Code.

SECTION 10
General Provisions
10.1
Inalienability

In no event may either a Participant, a former Participant or his or her
Beneficiary, spouse or estate sell, transfer, anticipate, assign, hypothecate,
or otherwise dispose of any right or interest under the Plan; and such rights
and interests shall not at any time be subject to the claims of creditors nor be
liable to attachment, execution or other legal process. Accordingly, for
example, a Participant’s interest in the Plan is not transferable pursuant to a
domestic relations order.
10.2
Successors, Acquisitions, Mergers, Consolidations

The terms and conditions of the Plan shall inure to the benefit of and bind the
Employers, the Participants, their successors, assigns and personal
representatives.
10.3
Rights and Duties

Neither the Employers nor the Committee shall be subject to any liability or
duty under the Plan except as expressly provided in the Plan, or for any action
taken, omitted or suffered in good faith.
10.4
No Right to Employer Assets

No participant or other person shall acquire by reason of the Plan any right in
or title to any assets, funds or property of the Employers whatsoever,
including, without limiting the generality of the foregoing, any




--------------------------------------------------------------------------------




specific funds, assets, or other property which the Employers, in their sole
discretion, may set aside in anticipation of liability hereunder. Any benefit
which become payable hereunder shall be paid from the general assets of the
Employers. A Participant shall have only a contractual right to the amounts, if
any, payable hereunder to that Participant. The Employer’s obligations under
this Plan are not secured or funded in any manner, even if the Company elects to
establish a trust with respect to the Plan. Even though benefits provided under
the Plan are not funded, the Company may establish a trust to assist in the
payment of benefits. All investments under this Plan are notional and do not
obligate the Company (or its delegates) to invest the assets of the Company or
of any such trust in a similar manner.
10.5
No Enlargement of Employment Rights

Neither the establishment or maintenance of the Plan, the making of any
Compensation Deferrals nor any action of any Employer or the Committee, shall be
held or construed to confer upon any individual any right to be continued as an
employee of the Employer nor, upon dismissal, any right or interest in any
specific assets of the Employers other than as provided in the Plan. Each
Employer expressly reserves the right to discharge any employee at any time.
10.6
Apportionment of Costs and Duties

All acts required of the Employers under the Plan may be performed by the
Company for itself and its Affiliates, and the costs of the Plan may be
equitably apportioned by the Committee among the Company and the other
Employers. Whenever an Employer is permitted or required under the terms of the
Plan to do or perform any act, matter or thing, it shall be done and performed
by any officer or employee of the Employer who is thereunto duly authorized by
the board of directors of the Employer.
10.7
Compensation Deferrals Not Counted Under Other Employee Benefit Plans

Compensation Deferrals under the Plan will not be considered for purposes of
contributions or benefits under any other employee benefit plan sponsored by the
Employers.
10.8
Applicable Law

The provisions of the Plan shall be construed, administered and enforced in
accordance with applicable Federal law, and to the extent not preempted thereby
or inconsistent therewith, with the laws of the State of Wisconsin, without
regard to the conflicts of laws provisions of that State or any other
jurisdiction. Without limiting the generality and applicability of the foregoing
and notwithstanding any provision in the Plan to the contrary, if and to the
extent that the payment of any Non-Grandfathered Amounts would otherwise violate
the requirements of Section 409A of the Code, such Non-Grandfathered Amounts
shall be paid under such other conditions determined by the Administrator or the
Committee, as the case may be, that cause the payment of such Non-Grandfathered
Amounts to comply with Section 409A of the Code and the Plan shall be construed
and administered accordingly to achieve that objective.
10.9
Responsibility for Legal Effect

No representations or warranties, express or implied, are made by the Employers
or the Committee and neither the Employers nor the Committee assumes any
responsibility concerning the legal, tax, or other implications or effects of
the Plan.
10.10
Severability

If any provision of the Plan is held invalid or unenforceable, its invalidity or
unenforceability shall not affect any other provisions of the Plan, and in lieu
of each provision which is held invalid or unenforceable, there shall be added
as part of the Plan a provision that shall be as similar in terms to such
invalid or unenforceable provision as may be possible and be valid, legal, and
enforceable.




--------------------------------------------------------------------------------




10.11
Captions

The captions contained in and the table of contents prefixed to the Plan are
inserted only as a matter of convenience and for reference and in no way define,
limit, enlarge or describe the scope or intent of the Plan nor in any way shall
affect the construction of any provision of the Plan.












